Al Franklin and Elmer Johnson were convicted in the county court of Oklahoma county on a charge of operating a gambling game, and their punishment fixed at imprisonment in the county jail for a period of six months, and a fine of one thousand dollars each. An appeal from the judgment was duly lodged in this court. Counsel for plaintiff in error have called the attention of the court to the fact that Johnson has been pardoned by the Governor. This appeal, as to Johnson is, therefore, dismissed. There is no evidence in the record which tends reasonably to establish the offense charged against Franklin. The evidence overwhelmingly indicates the guilt of the plaintiff in error Johnson. A demurrer to the evidence as to Franklin should have been sustained by the trial court. The judgment as to him is reversed and the cause remanded with directions to grant a new trial.